Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding ■ precedent in this circuit.
PER CURIAM:
Alfred Robinson, Jr., appeals the district court’s order adopting the recommendation of the magistrate judge and vacating the Commissioner of Social Security’s decision denying Robinson social security disability benefits and remanding for a rehearing pursuant to 42 U.S.C. § 405(g) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Robinson v. Colvin, No. 4:13— cv-00144-MSD-TEM, 2015 WL 224992 (E.D.Va. Jan. 15, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.